Exhibit 10.1

 

 

LOGO [g518446g22v45.jpg]

February 22, 2013

Christopher Townsend

President

Dear Chris:

MetLife continues to make progress toward achieving its long-term goals and
objectives and transforming the company into a world class global insurance and
employee benefits powerhouse. We recognize and appreciate that you have
relocated to Hong Kong in connection with your role as head of our Asia Region.
As a result, MetLife Asia Pacific Limited (“MAPL”), your current Hong Kong
employer, is willing to provide you with a housing allowance (the “Housing
Allowance”) on the terms described in this letter.

We also recognize that you engage in extensive travel to advance MetLife’s
business interests, and that business travel is a necessary part of your role,
and that your business travel may result in individual income tax liability in a
variety of jurisdictions. As a result, MAPL is willing to provide you with a tax
equalization arrangement as described in this letter (the “Tax Arrangement”),
retroactively effective as of January 1, 2013 (the “Effective Date”).

 

1. In connection with your relocation to Hong Kong, and effective as of March 1,
2013, MAPL will provide you with a Housing Allowance in the monthly amount of
HKD$74,313.94, payable pursuant to MAPL’s normal monthly payroll practices. The
Housing Allowance shall continue for as long as you are employed by MetLife and
resident in Hong Kong, provided however, that MAPL, may discontinue the Housing
Allowance by providing you with at least two (2) calendar months’ notice (the
“Notice Period”). Once you are no longer employed by MetLife or no longer
resident in Hong Kong, for any reason, or upon the end of the Notice Period, you
shall not be entitled to any additional Housing Allowance payments.

 

2. The purpose of the Tax Arrangement is to provide you with the following “Tax
Equalization”: the cost to you of individual income taxes you owe on account of
your MetLife business travel on payments made to you by MetLife on and after the
Effective Date and during the period covered by the Tax Arrangement will equal
the cost to you of income taxes you would have owed had that income been taxable
solely in your country of residence. For purposes of the Tax Arrangement, your
country of residence and taxing jurisdiction is defined as Hong Kong.

 

3. MetLife will pay amounts on your behalf (or reimburse you) and, to the extent
necessary, take deductions or withhold amounts from your compensation as MetLife
reasonably determines necessary to effectuate Tax Equalization. You consent to
such deductions or withholding.

 

4. To effectuate the purposes of the Tax Arrangement, you agree to continue to
use a firm chosen by MetLife for tax return preparation and related services
during the term of the Arrangement. Due to certain tax law requirements, all
data MetLife needs to determine any Tax Equalization for a tax year must be
provided by you or your tax preparer within a time frame that permits MetLife to
determine any tax amounts it is reimbursing or paying by the later of the end of
your tax year following the tax year in which (i) you remit taxes, or (ii) you
conclude any tax audit or tax litigation.



--------------------------------------------------------------------------------

5. MetLife will apply the Tax Arrangement exclusively to compensation paid (and
therefore taxable) to you during the period described in this letter as covered
by the Tax Arrangement. MetLife will not bear the cost of any taxes, interest,
penalties, audit response/defense, or related services you incur for periods
outside those covered by the Tax Arrangement. Consequently, the Tax Arrangement
does not apply to calendar years or tax periods prior to January 1, 2013 or to
amounts like long-term incentives paid in tax periods outside the Tax
Arrangement regardless of whether the compensation was fully or partially earned
or vested during the period covered by the Tax Arrangement.

 

6. The Tax Arrangement shall continue until the earliest of (a) the date your
employment with MetLife is terminated for any reason, (b) the date MetLife
relocates or reassigns you to, a country other than Hong Kong, (c) the date you
decline to accept relocation from MetLife to country other than Hong Kong or
(d) December 31, 2015. MetLife reserves the right to terminate the Tax
Arrangement if you do not comply with the immigration and/or work permit
documentation requirements of any jurisdiction to which you travel on behalf of
the Company, or if at any time your job performance fails to meet MetLife’s
expectations.

 

7. Upon termination of the Tax Arrangement, your entitlement to Tax Equalization
on payments made to you thereafter shall cease. You will be personally liable
for any and all tax liability for payments made to you by MetLife on and after
the date of the termination of the Tax Arrangement as a result of
business-related travel or otherwise at applicable rates, regardless of your
continued employment with MetLife and/or residence in Hong Kong or otherwise.

 

8. Neither this letter, the Housing Allowance, nor the Tax Arrangement described
in this letter should be construed as a guarantee of employment for any specific
period of time. At all times, the terms of your employment contract (as amended
from time to time) govern. This letter is the entire agreement between you and
MetLife regarding the matters described herein and cannot be amended except by a
written document signed by you and an officer of MAPL with authorization or
approval of the MetLife, Inc. Compensation Committee if MetLife determines
necessary. For purposes of this letter, “MetLife” shall refer to MetLife, Inc.
and all of its affiliates. MetLife, Inc. may provide you the Tax Arrangement
either itself or through an affiliate incorporated in the United States or a
jurisdiction that has a comprehensive tax treaty with the United States.

 

9. The terms of this letter have been approved by the MetLife, Inc. Compensation
Committee.

Please sign below to acknowledge the terms of the Tax Arrangement and return an
original to me at your earliest convenience.

Sincerely yours,

MetLife Asia Pacific Limited

 

By:     Accepted & Agreed:

/s/ Frans Hijkoop

   

/s/ Christopher Townsend

Frans Hijkoop     Christopher Townsend